DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         MARISA C. SMITH,
                            Appellant,

                                   v.

 BANK OF NEW YORK MELLON, AS INDENTURE TRUSTEE UNDER
 INDENTURE DATED AS OF NOVEMBER 5, 2009 OF NATIONSTAR
            HOME EQUITY LOAN TRUST 2009-A,
                        Appellee.

                             No. 4D19-2701

                          [January 2, 2020]

  Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Susan Lebow, Judge; L.T. Case No.
CACE14-18937.

  Marisa C. Smith, Miramar, pro se.

   Nancy M. Wallace of Akerman LLP, Tallahassee, and William P. Heller
of Akerman LLP, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

MAY, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.